United States Court of Appeals
                                                           Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT           F I L E D
                                                           June 21, 2005

                             No. 04-20787           Charles R. Fulbruge III
                                                            Clerk
                         Conference Calendar



DARRELL J. HARPER,

                                     Plaintiff-Appellant,

versus

CITY OF HOUSTON,

                                     Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:04-CV-3079
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrell J. Harper filed a civil complaint against the City

of Houston for $10,000,000, alleging unspecified “racial

profiling” and “corruption.”   The district court dismissed his

complaint because it violated an injunction entered December 23,

2002.    Harper has filed a motion in this court seeking leave to

proceed in forma pauperis (IFP) on appeal.

     Harper’s financial affidavit establishes that he is unable

to pay the costs of his appeal without undue hardship or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20787
                                 -2-

deprivation of life’s necessities.    See Adkins v. E.I. Du Pont

de Nemours & Co., 335 U.S. 331, 339 (1948).   However, Harper does

not address the reason for the district court’s dismissal of his

complaint, and Harper has failed to establish a nonfrivolous

ground for appeal.   See Carson v. Polley, 689 F.2d 562, 586 (5th

Cir. 1982); 28 U.S.C. § 1915(a)(3).   His IFP motion is DENIED.

As the appeal contains no nonfrivolous issues, it is DISMISSED.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.   Harper is warned that any future frivolous filings will

subject him to sanctions.

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.